DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ted Magee (Reg. 39,758) on May 17, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
	Claim 3 has been cancelled.
	In claim 4, line 1, the phrase “according to claim 2” has been changed to --according to claim 1--.
	In claim 7, line 1, the phrase “according to claim 2” has been changed to --according to claim 1--.
	In claim 8, line 1, the phrase “according to claim 2” has been changed to --according to claim 1--.
	In claim 9, line 1, the phrase “according to claim 2” has been changed to --according to claim 1--.
	Claim 27 has been amended as follows: 
--27. (Currently Amended) A stator component of a vacuum pump, [[vacuum pump]] the stator component comprising: 





a flow path through which [[the]] a gas is transferred from [[the]] a vacuum pump inlet port toward [[the]] a vacuum pump outlet port; and -9- 
removing means configured to remove a product deposited on an inner wall surface of the flow path, wherein the removing means has an injection hole with one end opened at the inner wall surface of the flow path and removing gas is injected into the flow path through the injection hole, 
[[the vacuum pump comprises]] control means configured to function as means for performing control of any of pressure, a flowrate, and an injection time of the removing gas, and 
the control of the pressure includes at least either one of control in a form of keeping the pressure of the removing gas injected through the injection hole constant and control in a form of supplying, to the injection hole in a projecting manner, the removing gas injected through the injection hole

	

Claim 28 has been amended as follows:
--28. (Currently Amended) A discharge port of a vacuum pump, the [[vacuum pump]] discharge port comprising: 





a flow path through which [[the]] a gas is transferred from [[the]] a vacuum pump inlet port toward [[the]] a vacuum pump outlet port; and 
removing means configured to remove a product deposited on an inner wall surface of the flow path, 
wherein the removing means has an injection hole with one end opened at the inner wall surface of the flow path and removing gas is injected into the flow path through the injection hole, 
[[the vacuum pump comprises]] control means configured to function as means for performing control of any of pressure, a flowrate, and an injection time of the removing gas, and 
the control of the pressure includes at least either one of control in a form of keeping the pressure of the removing gas injected through the injection hole constant and control in a form of supplying, to the injection hole in a projecting manner, the removing gas injected through the injection hole
	Claim 29 has been amended as follows:
--29. (Currently Amended) Control means for a removing gas of a vacuum pump[[, the vacuum pump]]-11- comprising: 




a flow path through which [[the]] a gas is transferred from [[the]] a vacuum pump inlet port toward [[the]] a vacuum pump outlet port; and 
removing means configured to remove a product deposited on an inner wall surface of the flow path, the removing means having an injection hole with one end opened at the inner wall surface of the flow path and injecting [[a]] the removing gas into the flow path through the injection hole, wherein 
the control means is configured to control any of pressure, a flowrate, and an injection time of the removing gas, 
the control of the pressure includes at least either one of control in a form of keeping the pressure of the removing gas injected through the injection hole constant and control in a form of supplying, to the injection hole in a projecting manner, the removing gas injected through the injection hole, and 
the control means outputs a signal required to adjust a supply pressure or a supply flowrate of the removing -12-gas, functions as means for outputting a signal required to sound an alert, or functions as means for supplying the removing gas to the injection hole based on an instruction from an external device.--

	The above changes to the claims have been made to overcome possible rejections under 35 USC 112(b). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “supporting means” in claim 1 “driving means” in claim 1, “control means” in claims 1, 27, 28, and 29, “detection means” in claim 4, and “exciting means” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon inspection of the applicant’s specification, paragraph 70 states a rotating shaft and bearings are “supporting means” and a motor is a “driving means”. Paragraphs 141 and 153 describe a “control means” as a “processing apparatus” and valves. Paragraph 156 describes a “detection means” as “measuring means” for measuring the pressure and flowrate, where “measuring means” are defined as a “pressure gauge or flowmeter”. Paragraph 137 describes an “exciting means” as a plasma generation device. The respective “means” are interpreted as their described embodiments and equivalents thereof. 
The examiner notes claims 1 and 27-29 introduce a “removing means”, however the removing means is further defined as an “injection hole” which adds specific structure capable of performing the function, and therefore the “removing means” no longer meets the requirements of 35 USC 112(f). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 4-9, 11, 12, and 14-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799